Judgment unanimously modified on the law and facts by increasing the amount of the award to plaintiff to $289.21 and as modified affirmed, without costs of this appeal to either party. Certain findings of fact disapproved and reversed and new findings made. Memorandum: The extraordinary expenses should not have -been depreciated in the computation of damages. (Cross appeals from judgment of Oneida Trial Term for plaintiff, in an action for negligent damage to a utility pole. Liability was conceded and only the question of damages was litigated.) Present — Williams, P. J., Bastow, Goldman, Halpem and Henry, JJ.